Citation Nr: 0524016	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-24 971A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cold injury of the right lower extremity.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cold injury of left lower extremity.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cold injury of the right upper extremity.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cold injury of the left upper extremity.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  


FINDING OF FACT

The veteran died in June 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


